DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 7-9, filed 19 April, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection(s), under 35 U.S.C. 112, 35 U.S.C. 101, 35 U.S.C. 102, and 35 U.S.C. 103 of claims 1-20 (as mapped by Applicant at page 7 of Applicant’s Remark/Amendments) has been withdrawn. 

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 19 April, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art, when considered as a whole, alone or in combination, does not reasonably disclose, teach, and/or otherwise suggest the claimed invention as characterized by independent claims 1 and 19, and the dependents thereof, by either teaching every element required by the claim under its broadest reasonable interpretation, so as to anticipate, or rendering obvious, absent impermissible hindsight reasoning.  In particular, the claimed invention requires a first input that is a user-specified input to request sanitization of the vehicle passenger compartment. When the first input is determined, an output is provided by the system in terms of one or more candidate times to being the sanitization of the passenger compartment, via the passenger cabin heater. A second user input is received as an initiation time of the passenger cabin heater from the candidate times provided as the output by the system.  The interaction required by the user inputs and the output by the system, based on these inputs, has not been found within the prior art. In particular WIEDEMANN is the closest prior art of record. While user input is provided, at least for selecting a time of use of the vehicle through bookings (par. 53) of a shared vehicle, such that sanitization occurs between an end of a vehicle use and the next use of the vehicle. WIEDEMANN does not provide user-specified input related to requesting sanitization, output times which operation of the passenger cabin heater to begin a process of sanitization, nor receive further input from a user of an initiation time from one of the times which operation of the passenger cabin heater is to begin the process of sanitization.  Furthermore, BOLGER (US 2017/072966 A1) is identified as a vehicle system which provides preconditioning to a vehicle. The controller receives user-specified times to active the preconditioning of the vehicle, relative to a time at which the vehicle is intended to be used. However, BOLGER does not output candidate times which preconditioning is to be initiated nor receive further user input of an initiation time selected from the output candidate times. As such, the preponderance of evidence suggests the claimed invention is patentable over the prior art, and thereby, is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/2/2022